 

Exhibit 10.1

 

AMENDMENT NO. 2 TO THE

STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 (this “Amendment”) to that certain Common Stock Purchase
Agreement dated as of December 6, 2017, by and between XOMA (US) LLC, a Delaware
limited liability company (“XOMA”), having an address of 2200 Powell Street,
Suite 310, Emeryville, CA 94608 and Rezolute, Inc. (formerly known as AntriaBio,
Inc.), a Delaware corporation (“Rezolute”), having an address of 1450 Infinite
Drive, Louisville, CO 80027, as amended by Amendment No. 1 dated March 30, 2018
(the “Stock Purchase Agreement”), is entered into by and between XOMA and
Rezolute effective as of January 7, 2019 (the “Effective Date”). Each of XOMA
and Rezolute may be referred to herein as a “Party”, or jointly as the
“Parties”. Terms used but not otherwise defined herein shall have the meanings
ascribed to them in the License Agreement.

 

WHEREAS, the Parties desire to amend the Stock Purchase Agreement to delete
certain section thereof that no longer apply and to update other sections in
accordance with their recent ongoing discussions;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Section 1. Amendments. Pursuant to Section 10.11 of the Stock Purchase
Agreement, the below provisions of the Stock Purchase Agreement are hereby
amended as follows:

 

(a)Section 1.4 of the Stock Purchase Agreement is hereby deleted in its
entirety.

 

(b)Section 1.5 of the Stock Purchase Agreement is hereby deleted in its
entirety.

 

(c)Section 2 of the Stock Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

 

2. PUT OPTION

 

The Company hereby grants the Purchaser the right and option to put 5,000,000
Shares to the Company and the Company agrees to purchase the Shares or to
facilitate the orderly sale of the Shares to a third party (the “Put Option”).
Upon the occurrence of the Put Option Triggering Event, the Purchaser shall be
permitted to exercise portions of the Put Option at any time thereafter, from
time to time, by delivering written notice(s) to the Company (the “Put Option
Exercise Notice”) indicating its agreement to sell all or a portion of the
Shares in exchange for the payment by the Company or a third party buyer
(arranged by the Company) to the Purchaser at the Put Option Purchase Price (as
defined below), such amount to be payable by wire transfer of immediately
available funds within 15 days after the date of receipt by the Company of the
Put Option Exercise Notice. The “Put Option Triggering Event” shall mean the
failure of the Company to list its shares of Common Stock on the Nasdaq Stock
Market or a similar national exchange on or prior to December 31, 2019. The “Put
Option Purchase Price” per Share shall mean the average of the closing bid and
asked prices of the Common Stock quoted on the Principal Market on the date of
the Put Option Exercise Notice. The costs of effecting a sale of the Shares
pursuant to this Section 2 shall be borne by the Company. Notwithstanding the
foregoing, in no event will XOMA put more than 2,500,000 of Shares to the
Company in calendar year 2020.

 

 

 

 

Section 2. Effect of Amendment. Except as expressly provided for herein, all
terms and conditions of the License Agreement shall remain in full force and
effect.

 

Section 3. Governing Law. The validity, construction and interpretation of this
Amendment and any determination of the performance which it requires shall be
governed by and construed in accordance with the laws of the State of California
without any reference to any rules of conflicts of laws.

 

Section 4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same Amendment. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 



REZOLUTE, INC.   XOMA (US) LLC           By: /s/ Keith Vendola   By: /s/ Jim
Neal               Name: Keith Vendola   Name: Jim Neal               Title: CFO
  Title: CEO  

  

 

 